Citation Nr: 1210691	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disorder.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.  

4.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected anxiety disorder.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army Air Forces from October 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus and a headache disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the claims of service connection for low back, bilateral ankle, and bilateral knee disorders; it raises a reasonable possibility of substantiating the claims.  

2.  The Veteran sustained a low back injury in service while negotiating an obstacle course, and a chronic low back disorder is causally related to this incident of active service.  

3.  The Veteran sustained a bilateral ankle injury in service while negotiating an obstacle course, and a chronic bilateral ankle disorder is causally related to this incident of active service.  

4.  The Veteran sustained a bilateral knee injury in service while negotiating an obstacle course, and a chronic bilateral knee disorder is causally related to this incident of active service.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claims of service connection for a low back disorder, bilateral ankle disorder, and bilateral knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for a low back disorder is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Service connection for a bilateral ankle disorder is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Service connection for a bilateral knee disorder is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the petitions to reopen claims for entitlement to service connection for low back, bilateral ankle, and bilateral knee disorders.  Additionally, sufficient evidence exists to grant these claims on their merits.  Therefore, no further development is needed with respect to these appeals.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis-New and Material Evidence

The Veteran in this case served during World War II as a member of the U.S. Army Air Force, where he had duty as an electrician.  Shortly after his separation from service, he filed a claim for service connection for a left ankle disability.  The Veteran was not found to exhibit a current and chronic left ankle disability in a February 1946 rating decision, which was confirmed in November 1947.  The Veteran did not appeal either of these determinations.  More recently, a May 1997 rating decision determined that the Veteran did not have evidence of a current left ankle disability, and expressed that the letter from a lay witness describing the Veteran's being in casts during service was not enough to establish a current chronic left ankle disability.  This rating decision also determined that the Veteran did not have a chronic right ankle disorder despite the lay evidence supporting casting during service.  Again, no appeal was filed, and the decision became final.  Lastly, a June 2004 rating decision determined that new and material evidence had not been submitted to reopen claims for entitlement to a bilateral ankle disorder.  This decision reviewed clinical reports from VA treatment facilities, and determined that such evidence was new; however, it was determined that it was not material, as the VA treatment records did not document a causal link between a current bilateral ankle disability and service.  This decision, like earlier determinations, was not appealed by the Veteran and is final.  

With regard to the low back, service connection was initially denied in January 1997 on the basis that there was no current disability present.  A subsequent rating decision, dated in June 2004, was issued after the receipt of supportive lay statements and VA treatment records.  Although the conclusion of the rating decision was that new and material evidence had not been submitted, in essence, the RO determined that there was now evidence of a chronic back disability; however, there was no evidence of a causal link between the current disorder and service.  No appeal was filed within a year of notification to the Veteran, and this decision is final.  

With regard to the knees, service connection was first denied in a June 2004 rating decision on the basis that there was no evidence of a causal nexus between current disability of the knees and service.  The Veteran did not disagree with this determination, and it became final.  

The Veteran provided private treatment records of an orthopedist, with two treatment assessments, dated in August 2007 and May 2008, which address the Veteran's alleged in-service injury and a potential relationship to current disability of the back, ankles, and knees.  The earlier letter discusses the Veteran's alleged fall on an obstacle course, with the Veteran believing that he may have fractured his ankles and low back during that time.  The Veteran stated that he had knee pain at that time.  The private orthopedist stated that there are old compression fractures at T12 and L1 that were "possibly due to military injury in 1942."  With respect to the left knee, the examiner noted that there was end-stage tricompartmental arthritis with "no clear history of knee injury in the military."  In the second medical report by this physician, dated in May 2008, he stated that the Veteran's "back, knee, and ankle conditions do appear to be chronic and also are consistent with injures, the patient claims dating back to 1942, in terms of the mechanism and pathology that would be expected from such an injury."  

The RO, in issuing the statement of the case associated with this appeal, determined that new and material evidence had been submitted to support a reopening.  This action notwithstanding, the Board must make a determination on the submission of new and material evidence in its own right before addressing the underlying claims on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence submitted by the private orthopedist is new, because it was not of record at the time of the last final decisions of record.  Further, it is material, because it includes a well-rationalized nexus between current knee, back, and ankle disorders and service.  The evidence raises a reasonable possibility of substantiating the underlying claims for service connection, and the Board will grant the petitions to reopen.  See 38 C.F.R. § 31.56.  

Analysis-Service Connection/Back, Knees, and Ankles

The Veteran served during World War II as an aircraft mechanic and flight engineer; however, he did not leave the United States or engage in combat with the enemy.  The Veteran contends, in essence, that he developed back, knee, and ankle problems as a result of a fall during the negotiation of an obstacle course while in a training status in 1942.  He has asserted that both of his lower legs/ankles were placed in casts as a result of this fall.  

The service treatment records are rather sparse for the Veteran, and there is no documentation of any injury to the back, ankles, or knees occurring during training.  The Veteran, however, has provided lay statements from his wife and other associates who knew him at the time of service.  These individuals have testified to visiting the Veteran at Randolph Field, Texas (currently Randolph AFB in San Antonio), and seeing him with casts on his ankles.  Thus, there is evidence of some sort of injury occurring during his Army Air Force training.  

As noted, the Veteran has stated that the injury from which his knee, ankle, and back problems originate was experienced while negotiating an obstacle course in training-albeit he has indicated at times that he fell running through tires and at other times that he fell off a wall.  Nonetheless, in light of his report of being placed in bilateral leg casts after an injury, with other lay witnesses corroborating his report, the Board finds that his statement regarding an injury is credible.  The Veteran did, in fact, file a claim for service connection for his left ankle shortly after service discharge.  At that time, no chronic disability was noted; however, the filing of the claim at a time so close to separation does tend to support the Veteran's allegations of having pain in that joint as due to an incident of military service.  

The record contains VA clinical and hospitalization reports from approximately 1992 to the present (records from 1980 to the early 1990s were deemed unavailable after exhaustive search).  Many of these records show that the Veteran has bilateral degenerative joint disease in the knees; edema and fracture residuals in the bilateral ankles; and stenosis, degenerative joint disease, and residuals of compression fractures in the thoracic/lumbar spine.  There is radiculopathy into the lower extremities based on the Veteran's low back disability picture, and he must use a walker and/or a wheelchair to ambulate.  Most recently, in a May 2009 VA general medical examination, the Veteran maintained his assertion that chronic disorders of the knees, back, and ankles were incurred in serve.  Although the examiner did not address etiology, he confirmed that the Veteran experienced degenerative joint disease in the knees and back, and that residuals of ankle fractures were present bilaterally.  

Of particular probative value is the May 2008 letter of the private orthopedist who stated that current knee, back, and ankle disorders are consistent with the type of in-service injury described by the Veteran.  The examiner asserts that the type of injury described by the Veteran, which is his obstacle course injury of 1942, presents residuals which "do appear to be chronic and also they are consistent with injuries, the patient claims dating back to 1942, in terms of the mechanism and pathology that would be expected from such an injury."  The examiner went on to elaborate that he could find "nothing that seems more acute or is inconsistent . . . with the patient's claim of injury, the mechanism of injury, the approximate force that was involved[,] and the sequelae of these injuries from 1942 to the present."  

This physician is involved in treating the Veteran's bilateral knee, ankle, and low back disorders, and he clearly has conducted an objective physical review of the pathology presented in these joints.  He has provided a detailed rationale which indicates that the type of injuries experienced in these joints are of a kind that would be consistent with obstacle course injury in military service in 1942.  It is noted that this doctor's earlier 2007 opinion was less clear on the history of knee injuries; however, it is likewise noted that this physician has a treatment history with the Veteran and is familiar with his disability.  Accordingly, it is not unreasonable to conclude that the later opinion is more certain in its assertions as the physician had had more time to treat the Veteran and to understand his orthopedic disability picture. 

The private orthopedist's conclusions regarding the knees, ankles, and back are uncontroverted in the record, and as noted, are well-rationalized and highly probative.  Essentially, based on this evidence and the Veteran's credible statements regarding injury in 1942, the Board concludes that chronic low back, bilateral knee, and bilateral ankle disabilities had causal origins in active service.  Accordingly, the claims are granted.  







ORDER

New and material evidence having been received, the claim of service connection for a low back disorder is reopened.  

New and material evidence having been received, the claim of service connection for a bilateral ankle disorder is reopened.  

New and material evidence having been received, the claim of service connection for a bilateral knee disorder is reopened.  

Entitlement to service connection for a low back disorder is granted.  

Entitlement to service connection for a bilateral ankle disorder is granted.  

Entitlement to service connection for a bilateral knee disorder is granted.  



REMAND

Tinnitus/Headaches

The Veteran has a diagnosis of a headache disorder which has required medication over recent years.  He contends, in essence, that his headache disorder was caused or aggravated beyond the natural course of the disease process by a service-connected anxiety disorder.  The record reflects that the Veteran receives compensation for service-connected psychiatric disability, rated as 100 percent disabling.  

With regard to tinnitus, the Veteran has asserted that he experiences a ringing in his ears as a result of exposure to aircraft engines in service.  The Veteran states that he was an electrician servicing a variety of aircraft, to include B-17 " Flying Fortress," B-24 "Liberator," B-29 "Superfortress," and C-47 "Skytrain" types.  The Veteran has also alleged that he was a flight engineer aboard some of these aircraft in addition to working as a maintenance electrician, and that he was exposed to loud propeller noises which caused him to develop tinnitus.  

With respect to the headaches, the Veteran was provided a VA neurology examination in May 2006.  The examiner stated that the headaches were atypical for migraine syndrome and that it was less likely as not that the headache disorder was "related" to the service-connected anxiety disorder.  There is little in the way of rationale associated with this opinion, and it is essentially an unsupported conclusory statement.  Moreover, the examiner did not address any potential aggravation of headaches which might have stemmed from the service-connected psychiatric disability.  Accordingly, the examination is not adequate for VA purposes, and a new examination addressing etiology should be afforded.  

With regard to tinnitus, service connection was initially denied on the basis of the Veteran's failure to report tinnitus to VA providers.  The Veteran, however, has complained of tinnitus, and a May 2009 general medical examination report included an assessment of tinnitus which contributes to the Veteran's inability to work.  Thus, the Veteran should be afforded an audiology examination to determine if it is at least as likely as not that chronic tinnitus had causal origins with the exposure to aircraft engines between 1942 and 1945. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for VA audiology and neurology examinations for the purposes of determining the etiology of tinnitus and a headache disorder, respectively.  In this regard, the following is asked:

a)  With regard to the audiology examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus is due to an incident in service, to include exposure to loud propeller aircraft engines between 1942 and 1945.  A rationale should accompany any conclusions reached.  

b)  With regard to the neurology examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability was caused or aggravated beyond the natural course of the disease process by a service-connected anxiety disorder?  A rationale should accompany any conclusions reached.  

3.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim not be granted in its entirety, issue a supplemental statement of the case to the appellant and his representative and return the claims to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


